Name: Commission Regulation (EEC) No 3331/80 of 19 December 1980 altering the monetary compensatory amounts in respect of tariff subheading 18.06 D II b)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349 / 18 23 . 12 . 80Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3331/80 of 19 December 1980 altering the monetary compensatory amounts in respect of tariff subheading 18.06 D II b) 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 1523/80 (2 ), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/79 of 28 September 1 979 (3 ), as last amended by Regulation (EEC) No 3307/ 80 (4 ) ; Whereas, with effect from 1 January 1981 the Common Customs Tariff has been amended in respect of subheading 18.06 D II b) 2 ; whereas , however, that amendment should not involve any change in the calculation of the monetary compensa ­ tory amount at present in force for the products known as 'chocolate milk crumb' within the said tariff subheading ; whereas the layout of part 8 of Annex I to Regulation (EEC) No 2140/79 should be altered accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees , ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2140/79 is hereby amended . In part 8 of Annex I : (a) tariff subheadings 18.06 D II b) 2 aa) and 18.06 D II b) 2 bb) are replaced by the following lines :  ' 18.06 D II b) 2 ( 10)',  ' 18.06 D II b) 2 ( n )' ; (b) notes ( 10 ) and (n) are added : '( 10 ) 'Chocolate milk crumb', containing more than 6 5 % but less than 1 1 % by weight of milk fats , more than 6-5 % but less than 1 5 % by weight of cocoa and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose). ( n ) Products other than those referred to in note ( 10 ).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 106, 12 . 5 . 1971 , p. 1 . (2 ) OJ No L 152, 20 . 6 . 1980 , p. 1 . (3 ) OJ No L 247, 1 . 10 . 1979 , p. 1 . h ) OJ No L 348 , 22 . 12 . 1980 , p. 1 .